Citation Nr: 1504875	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-15 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine with spondylosis at L4-5 and L5-S1.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to August 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).


REMAND

The Veteran seeks an initial disability rating higher than 10 percent for his service-connected degenerative arthritis of the lumbar spine with spondylosis at L4-5 and L5-S1.  The Board notes that the Veteran has not been afforded a VA examination with respect to his lumbar spine disability in over 5 years.  Private treatment records in 2011 indicate that the disability may have worsened in severity.  The Board finds that the Veteran should be afforded a contemporaneous VA examination with respect to the nature and severity of his lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all medical providers who have treated him his lumbar spine disability since November 2011.  Obtain copies of any relevant medical records which are not already in the claims folder.  

Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Thereafter, schedule the Veteran for a VA lumbar spine examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  The current severity of degenerative arthritis of the lumbar spine with spondylosis at L4-5 and L5-S1, to include that associated with recurrent flare-ups, must be described.  

The examiner must determine the range of motion of the Veteran's lumbar spine, in degrees, noting by comparison the normal range of motion of the lumbar spine.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the lumbar spine, and must also indicate the normal range of motion of the lumbar spine for comparison.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be provided as to whether any pain found in the back could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbar spine disability.  The examiner must perform any indicated tests, including nerve conduction and/or electromyography studies, to evaluate any reported radiating pain, and state whether any reported neurological symptoms are related to his service-connected lumbar spine disability.

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

